Conviction is for assault with intent to commit robbery, punishment being three years in the penitentiary.
The record before us contains no sentence. A final judgment must be shown in order to give the appellate court jurisdiction, and since in felony cases the sentence is the final judgment, it must appear in the record or the appeal will be dismissed. See 4 Tex. Jur., Sec. 122, p. 171, citing many supporting cases, among them being McNeal v. State,112 Tex. Crim. 533, 17 S.W.2d 1050.
The appeal is dismissed.
Appeal dismissed.